— Appeal by the defendant (1) from a judgment of the County Court, Nassau County (Collins, J.), rendered November 10, 1983, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence, and (2), by permission, from an order of the same court (Lawrence, J.), entered November 27, 1985, denying the defendant’s motion to vacate the judgment of conviction.
Ordered that the judgment is affirmed; and it is further,
Ordered that thé order is affirmed.
There was sufficient evidence to support the jury’s finding of guilt. Counsel’s decision not to raise an insanity defense appears to have been a matter of trial strategy, and does not constitute ineffective assistance of counsel (People v Zaborski, 59 NY2d 863, 864).
The defendant’s remaining contentions, including those raised in both pro se briefs, have been considered and found to be without merit. Thompson, J. P., Niehoff, Rubin and Fiber, JJ., concur.